Exhibit 10.1
 
CONSULTING AGREEMENT
 
THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of August
18, 2014, the “Effective Date”, by and between Medbox Inc., a Nevada corporation
(“Company”) and Bruce G. Bedrick (“Consultant”).
 
WHEREAS, the Company desires to retain Consultant to perform certain consulting
services for the Company, and Consultant is willing to perform such services, on
the terms set forth more fully below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties to this Agreement agree as follows:
 
1.           Independent Contractor Relationship.  In accordance with the mutual
intentions of the Company and Consultant, this Agreement establishes between
them an independent contractor relationship, and all of the terms and conditions
of this Agreement shall be interpreted in light of that relationship.  This
Agreement does not create any employer-employee, agency or partnership
relationship.  As an independent contractor, Consultant’s fees and expenses
shall be limited to those expressly stated in this Agreement.
 
2.           Term.  The term of this Agreement shall commence on August 16, 2014
and continue until the earlier of (a) August 15, 2015, unless extended pursuant
to this Agreement or by separate written agreement of both parties hereto, or
(b) the date on which the Agreement is terminated in accordance with Section 8
hereof (“Term”).  This Agreement will automatically renew in one (1) year
increments unless terminated by either party pursuant to Section 8 hereof.
 
3.           Conflict of Interest Prohibited; Consultant represents, warrants,
and covenants that there is and shall be no conflict of interest in either (i)
Consultant’s other contracts for services or other employment, or (ii)
Consultant’s other interests, if any, with the services to be provided pursuant
to this Agreement and that Consultant shall ensure that no such conflict arises
during the Term of this Agreement; provided, however, that Consultant shall not
be required, as an independent contractor, to devote a specified amount of time
to the provision of services hereunder.
 
4.           Type of Service.  The Company hereby retains Consultant to render
consulting services to Company regarding business development and improvement
strategies, mentoring the CEO, city, assisting in state and federal lobbying or
licensing efforts, assisting individual state application campaigns, attending
board meetings and other business meetings, conference calls and assistance in
capital raising.
 
In addition, Consultant shall provide such other consulting services reasonably
related to the foregoing as the Company shall request from time to
time.  Consultant shall diligently and conscientiously perform the consulting
services required of Consultant under this Agreement, and shall utilize his best
efforts to perform such services in a timely and competent manner.  Upon
reasonable notice from the Company, Consultant shall be available to members of
the Company’s Board of Directors (“Board”), officers, managers, auditors and
other designated personnel for consultation and advice.  Services may be
rendered at such locations as determined at the discretion of the Consultant, or
that are mutually agreeable to Consultant and the Company, which may include the
Company’s offices.
 
 
 

--------------------------------------------------------------------------------

 
 
Consulting Agreement
With Bruce G. Bedrick
August 2014
 
5.           Compensation.  Consultant agrees to furnish all services as
provided herein as an independent contractor using Consultant’s own means and
methods.  During the Term of this Agreement, the Company shall pay Consultant
for services rendered in accordance with Appendix A attached hereto, the terms
of which are incorporated herein as part of this Agreement.  The fee arrangement
herein provided shall constitute full payment for Consultant’s services to the
Company during the Term of this Agreement, and Consultant shall not receive any
additional benefits or compensation, including overtime for his services.  The
Company shall reimburse Consultant for reasonable and customary out-of-pocket
expenses actually incurred by Consultant in connection with the consulting
services provided to the Company.  Consultant shall not be reimbursed for any
single expense in excess of US $2,000, without the prior approval of the
Company, or subsequent ratification thereof.  Consultant shall itemize all such
expenses in a statement, and each statement shall be accompanied by
substantiating receipts or vouchers.  Consultant is not eligible for or entitled
to participate in or be covered by, any employee benefit program or policy
sponsored by or through the Company (including, but not limited to, group
insurance, 401(k) and other retirement, welfare and fringe benefit plan
coverage).
 
6.           Consultant Responsible for Taxes.  In conformity with Consultant’s
independent contractor status and without limiting any of the foregoing,
Consultant understands that no deduction or withholding for taxes or
contributions of any kind shall be made by the Company.  Consultant agrees to
accept exclusive liability for the payment of all taxes or contributions for
unemployment insurance, pensions or annuities, social security payments or
otherwise, which are measured by the remuneration paid to Consultant.
 
7.           Written Reports.  Consultant, when directed, shall provide written
reports to the Company with respect to Consultant’s services rendered
hereunder.  Such written reports shall be in form and substance satisfactory to
the Company and Consultant may not be entitled to receive compensation under
Section 5 with respect to services performed hereunder until such written
reports requested from the Company have been provided to the Company with
respect to the services for which compensation is sought.
 
8.           Termination.
 
Either party may terminate this Agreement upon sixty (60) days’ prior written
notice to the other party.  It is understood that as an independent contractor,
Consultant is performing services at will, and for the benefit of the
Company.  At any time, the Company may exercise its right of termination,
subject to the aforementioned notice requirement.  If the Company exercises its
right to terminate this Agreement, any obligation it may otherwise have under
this Agreement shall cease immediately, provided that the Company shall remain
obligated to pay Consultant the accrued but unpaid fees and expenses due at the
time of termination, if any.  Notwithstanding the foregoing, Consultant’s
obligations pursuant to Sections 3, 6, 9, 10, 12, 14, 15 and 17 of this
Agreement shall survive the termination of this Agreement. Notwithstanding
anything contained in this Agreement, or elsewhere, which may be read or
construed potentially to the contrary, the Company’s compensation obligations to
Consultant set forth herein in paragraph 5 shall remain in effect as an
obligation of the Company for at least one (1) year from the Effective Date of
this Agreement notwithstanding termination of this Agreement of any type for any
cause. Accordingly, in the first year of this Agreement, the earliest that the
Company can give a notice of termination hereunder is sixty (60) days before the
first anniversary of the Effective Date of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
Consulting Agreement
With Bruce G. Bedrick
August 2014
 
9.           Confidentiality
 
(a)           Confidential Information.  As used in this Agreement,
“Confidential Information” means proprietary information of the Company, which
is of value to the Company in the course of conducting its business and the
disclosure of which could result in a competitive or other disadvantage to the
Company.  Confidential Information includes, without limitation, financial
information, reports and forecasts, inventions, improvements and other
intellectual property, trade secrets, know-how, designs, processes or formulae,
software, market or sales information or plans, customer lists and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities).  Confidential Information includes
information developed by Consultant pursuant to Consultant’s engagement by the
Company, as well as other information to which Consultant may have or had access
in connection with Consultant’s provision of services to the Company, except
that is otherwise available to consultant through proper means.  Confidential
Information also includes the confidential information of others with which the
Company has a business relationship.  Notwithstanding the foregoing,
Confidential Information does not include (i) information in the public domain,
unless due to breach of Consultant’s duties under this Agreement, or (ii)
information obtained in good faith by Consultant from a third party that was
lawfully in possession of such information and not subject to an obligation of
confidentiality owed to the Company.
 
(b)           Duty of Confidentiality.  Consultant understands and agrees that
Consultant’s engagement creates a relationship of confidence and trust between
Consultant and the Company with respect to all Confidential Information.  At all
times, both Consultant’s engagement with the Company and after termination,
Consultant shall keep in confidence and trust all Confidential Information and
shall not use or disclose any Confidential Information without the written
consent of the Company, except (i) as may be required in the ordinary course of
performing Consultant’s services to the Company, or (ii) as may be required in
response to a valid order by a court or other governmental body or as otherwise
required by law (provided that if Consultant is so required to disclose
Confidential Information, Consultant shall (A) immediately notify the Company of
such required disclosure sufficiently in advance of the intended disclosure to
permit the Company to seek a protective order or take other appropriate action,
and (B) cooperate in an effort by the Company to obtain a protective order or
other reasonable assurance that confidential treatment shall be afforded the
Confidential Information.)
 
(c)           Documents, Records, Etc.  All documents, records, data, apparatus,
equipment and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Consultant by the Company, or are produced
by Consultant, pursuant to Consultant’s engagement shall be and remain the sole
property of the Company, except to the extent that Consultant has developed any
of the foregoing pursuant to an independent right to do so.  Consultant shall
return to the Company all such materials and property as and when requested by
the Company.  In any event, Consultant shall return all such materials and
property immediately upon termination of Consultant’s services for any
reason.  Consultant shall not retain such materials or property or any copies
thereof after his termination is services hereunder.
 
 
3

--------------------------------------------------------------------------------

 
 
Consulting Agreement
With Bruce G. Bedrick
August 2014
 
(d)           Non-Solicitation.  During the Term of this Agreement and following
the termination of Consultant’s relationship with the Company for any reason ,
Consultant shall refrain from directly or indirectly, on his  own behalf or on
behalf of any individual or entity, use Confidential Information to (i)  employ,
attempt to employ, recruit or otherwise solicit, induce or influence any person
to leave employment with the Company (other than persons whose employment was
terminated during the course of Consultant’s engagement with the Company); and
(ii) solicit or encourage any customer or supplier to terminate or otherwise
adversely modify its business relationship with the Company.  Consultant
understands that the restrictions set forth in this Section 9(d) are intended to
protect the Company’s interests in its Confidential Information and established
employee, customer and supplier relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose.
 
(e)           Third-Party Agreements and Rights.  Consultant hereby confirms
that Consultant is not to his knowledge bound by the terms of any agreement that
restricts in any way (i) Consultant’s use or disclosure of information germane
to the services to be provided hereunder, or (ii) Consultant’s engagement in the
services provided hereunder. Consultant represents to the Company that
Consultant’s (A) execution of this Agreement, (B) engagement with the Company,
and (C) performance of his proposed services for the Company, shall not violate
any contractual obligations that Consultant has with any other consulting
client.  In performing services for the Company, Consultant shall not disclose
or make use of any information in violation of any agreements with or rights of
third parties to the best of his good faith belief, and Consultant shall not
disclose on the premises of the Company any copies or other tangible embodiments
of non-public information belonging to or obtained from any other party.
 
(f)           Litigation and Regulatory Cooperation.  During and after
Consultant’s engagement with the Company, Consultant shall cooperate reasonably
with requests from the Company, or the Company’s legal counsel, in the defense
or prosecution of any claims or actions now in existence or which may be brought
in the future against or on behalf of the Company that relate to events or
occurrences that transpired while Consultant was engaged by the
Company.  Consultant’s cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times.  During and after Consultant’s engagement,
Consultant also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while Consultant was engaged by the Company.  The Company shall
reimburse Consultant for any reasonable out-of-pocket expenses incurred in
connection with Consultant’s performance of obligations pursuant to this Section
9(f), and if Consultant spends more than five (5) hours in any calendar month
after Consultant’s engagement in performance of these obligations, the Company
shall pay Consultant $490 per hour (prorated for less than a full hour) for each
hour over five (5) hours in such calendar month.
 
 
4

--------------------------------------------------------------------------------

 
 
Consulting Agreement
With Bruce G. Bedrick
August 2014
 
(g)           Intellectual Property.  Except as provided otherwise by governing
law, the Company shall be the sole owner of all the products and proceeds of
Consultant’s services hereunder including, without limitation, all materials,
ideas, concepts, formats, suggestions, developments, and other intellectual
properties that Consultant may acquire, obtain, develop, or create in connection
with his services hereunder during the Term, free and clear of any claims by
Consultant (or anyone claiming under Consultant) of any kind or character
whatsoever (other than Consultant’s rights and benefits hereunder). Consultant
shall, at the request of the Company, execute such assignments, certificates or
other instruments as the Company may from time to time deem necessary or
desirable to evidence, establish, maintain, perfect, protect enforce or defend
the Company’s right, title and interest in and to any such products and proceeds
of Consultant’s services hereunder.
 
(h)           Injunction.  Consultant agrees that it would be difficult to
measure any damages caused to the Company that might result from any breach by
Consultant of the promises set forth in this Section 9, and that in any event
monetary damages may be an inadequate remedy for any such breach.  Accordingly,
subject to Section 10 of this Agreement, Consultant agrees that if Consultant
breaches, or proposes to breach, any portion of this Agreement, the Company
shall be entitled, in addition to all other remedies that it may have, to an
injunction or other appropriate equitable relief to restrain any such breach
without showing or proving any actual damage to the Company and without the need
to post bond or other security.
 
10.           Arbitration of Disputes.
 
(a)           In the event of any dispute or controversy arising out of, or
relating to, this Agreement, the parties hereto agree to submit such dispute or
controversy to binding arbitration pursuant to the Arizona Revised Uniform
Arbitration Act (the “Act”).  A sole neutral arbitrator shall be agreed upon or
appointed pursuant to the Act. If the parties hereto after notification of the
other party(ies) to such dispute cannot agree upon an arbitrator within thirty
(30) days following receipt of the List by all parties to such arbitration, then
either party may request, in writing, appointment of an arbitrator within ten
(10) days following receipt of such request (“Arbitrator”).
 
(b)           Arbitration Location.  The arbitration shall take place in Los
Angeles County, California at a place and time mutually agreeable to the
parties, or if no such agreement is reached within ten (10) days following
notice from the Arbitrator, at a place and time determined by the
Arbitrator.  The arbitration shall be conducted in accordance with the Act, as
then in effect.  The preceding choice of venue is intended by the parties to be
mandatory and not permissive in nature, thereby precluding the possibility of
litigation between the parties with respect to or arising out of this Agreement
in any jurisdiction other than as specified in this Section.  Each party waives
any right it may have to assert the doctrine of forum non conveniens or similar
doctrine or to object to venue with respect to any proceeding brought in
accordance with this Section, and stipulates that the Arbitrator shall have in
personam jurisdiction and venue over each of them for the purpose of litigating
any dispute, controversy or proceeding arising out of or related to this
Agreement.  Each party hereby authorizes and accepts service of process
sufficient for personal jurisdiction in any action against it as contemplated by
this Section by registered or certified mail, return receipt requested, postage
prepaid, to its address for giving notices as set forth in this Agreement.
 
 
5

--------------------------------------------------------------------------------

 
 
Consulting Agreement
With Bruce G. Bedrick
August 2014
 
(c)           Arbitration Decision. The decision of the Arbitrator shall be
non-appealable, final and binding on all parties to the arbitration and may be
enforced by a court of competent jurisdiction.  Subject to the indemnification
provision in Section 16, below, the prevailing party shall be entitled to
recover from the non-prevailing party reasonable attorneys’ fees, as well as
reasonable costs and expenses.  The Arbitrator may grant any remedy appropriate
including, without limitation, injunctive relief or specific
performance.  Notwithstanding any of the foregoing, the Company may seek a
temporary restraining order or a preliminary injunction, as contemplated by
Section 9(h) herein from a state or federal court found in Los Angeles County,
California.
 
11.           Assignment Prohibited.  Consultant shall not have the right or
ability to assign, transfer, or subcontract his interest or any obligations
under this Agreement to any person, firm, partnership, corporation or other
entity (including by operation of law, judicial process, or otherwise), in whole
or in part, without the prior written consent of the Company, which consent may
be withheld in the Company’s sole discretion.  Any attempt to do so shall be
void.  The Company may, however, assign or transfer this Agreement or any and
all of its rights hereunder at any time without Consultant’s consent.
 
12.           Governing Law and Jurisdiction.  It is understood and agreed that
no provision of this Agreement shall be construed so as to be in conflict with
the laws of the State of California.  It is further agreed that this Agreement
is deemed to be consummated in the State of California, and that the terms and
provisions of this Agreement shall be construed and interpreted pursuant to the
laws of the State of California, without regard to the conflict of laws rules or
principles thereof.
 
13.           Severability.  In the event any portion of this Agreement shall be
held illegal, void or ineffective, the remaining portions hereof shall remain in
full force and effect.  If any of the terms or provisions of this Agreement are
in conflict with any applicable statute or rule of law, then such term(s) or
provision(s) shall be deemed inoperative to the extent that they may conflict
therewith and shall be deemed to be modified to conform with such statute or
rule of law.
 
14.           Non-Waiver of Rights.  No failure or delay on the part of either
party hereunder in either exercising or enforcing any right hereunder shall
operate as a waiver of, or impair, any such right.  No single or partial
exercise or enforcement of any such right shall preclude any other or further
exercise or enforcement thereof or the exercise or enforcement of any other
right.  No waiver of any such right shall have effect unless given in a signed
writing.  No waiver of any such right shall be deemed a waiver of any other
right hereunder.
 
 
6

--------------------------------------------------------------------------------

 
 
Consulting Agreement
With Bruce G. Bedrick
August 2014
 
15.           Notice.  Any report or notice required or permitted to be given
hereunder shall be effective when sent.  All notices shall be in writing and
given personally or by prepaid certified mail, return receipt requested, or sent
by expedited delivery service or facsimile transmission addressed to the parties
hereunder at their respective addresses as follows.


If to the Company:                               Medbox, Inc.
8439 W. Sunset Blvd
Suite 101
West Hollywood, CA 90069
Attention:  _Guy Marsala
Title: CEO


with a copy to:
Paul Conant
Conant Law Firm, LLC
2398 East Camelback Rd,
Suite 925
Phoenix, AZ 85016
Attention: Paul Conant
Title: Attorney


If to Consultant:                                   Bruce G. Bedrick
Bruce Bedrick DC
14747 N. Northsight Blvd  #111-222
Scottsdale, AZ, 85260


with a copy to:


Christopher Curran, Esq.
3165 S. Alma School Road ste 29-291
Chandler, AZ, 85248




with a copy to:


Christopher Curran, Esq.
________________________________
________________________________
________________________________
________________________________


 
 
7

--------------------------------------------------------------------------------

 
 
Consulting Agreement
With Bruce G. Bedrick
August 2014
 
16.           Indemnification.  The Company shall indemnify and hold harmless
Consultant from and against any and all losses, damages, liabilities, reasonable
attorneys’ fees, court costs and expenses resulting or arising from any third
party claims, actions, proceedings, investigations or litigation relating to or
arising from or in connection with this Agreement, or any act or omission by the
Company not directly attributable to the gross negligence, willful misconduct or
fraud of the Consultant.
 
17.           Nondisparagement.  Each party agrees that he or it shall not, both
during and after the Term of this Agreement, directly or indirectly disparage or
criticize the other party or any of such other party’s officers, directors,
employees, agents, or affiliates, or issue any communication, written or
otherwise, that reflects adversely on or encourages any adverse action against
such other party or any of such other party’s officers, directors, employees,
agents or affiliates; provided that nothing contained herein shall prevent
either party from testifying truthfully under oath pursuant to any lawful court
order or subpoena or otherwise responding to or providing disclosures required
by law.
 
18.           Entire Agreement.  This Agreement (together with any Appendices
referred to herein) is the complete and exclusive statement of agreement and
understanding of the parties with respect to matters in this Agreement and is a
complete and exclusive statement of the terms and conditions thereof.  This
Agreement replaces and supersedes all prior written or oral agreements,
statements, correspondence, negotiations and understandings by and among the
parties with respect to the matters covered by it.  No representation,
statement, condition or warranty not contained in this Agreement is binding on
the parties.
 
19.           Amendments. Any amendments to this Agreement must be in writing
and designated as an amendment, and signed by both parties hereto.
 
20.           Headings.  The headings contained in this Agreement are for
convenience of reference only and shall not affect or alter the meaning or
effect of any provision hereof.
 
21.           Counterparts.  This Agreement may be executed simultaneously in
one or more counterparts, each of which shall be deemed to be an original, but
all of which together shall constitute one and the same instrument.
 
 
8

--------------------------------------------------------------------------------

 
 
Consulting Agreement
With Bruce G. Bedrick
August 2014
 
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be executed as of the date first above written.
 


 


 
Medbox, Inc.
 
s/ Guy M. Marsala
By:                                                                        
Name:               Guy M. Marsala
Title:                 CEO


CONSULTANT


s/ Bruce Bedrick
                                                    
Bruce G. Bedrick






APPENDIX A


COMPENSATION


The Company shall pay the Consultant a fee for his services under the Agreement
as follows:




Initial compensation shall be $12,500 per month, payable on regularly scheduled
payroll dates.
 
 
9

--------------------------------------------------------------------------------

 
 